Case 1:20-cr-00894-RMB Document 8 Filed 04/22/21 Page 1 of 3 PagelD: 38

UNITED STATES DISTRICT COURT

PROBATION OFFICE
DISTRICT OF NEW JERSEY
SUSAN M, SMALLEY Maiting Address
CHIEF U.S. PROBATION OFFICER
April 21, 2021 50 WALNUT STREET
401 MARKET STREET ROOM 100!
8 FLOOR NEWARK, NJ 07102
CAMDEN, NJ
(856) 757-5043 wow. njp.uscourts.gov

FAX: (856) 757-5302

The Honorable Renee Marie Bumb

United States District Judge

Mitchell H Cohen Building and
United States Courthouse

4" and Cooper Streets

P.O, Box 2097

Camden, New Jersey 08101

RE: Ryan Stocker Carr
DKT NO: 20-00894-001

REPORT ON OFFENDER UNDER
SUPERVISION

Dear Judge Bumb:

The purpose of this correspondence is to request that a condition of release is suspended,
specifically placement at the community corrections center for six months. We have attached the
Report on Offender Under Supervision (Probation Form 12A) for Your Honor’s review and

consideration,

We remain available should Your Honor wish to discuss this matter further. The undersigned
officer can be reached at (201) 618-4256.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

Shavaceghn Chapman
By: SHAVAUGHN M. CHAPMAN
Senior U.S. Probation Officer

/ smc
Case 1:20-cr-00894-RMB Document 8 Filed 04/22/21 Page 2 of 3 PagelD: 39

PROB 12A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Ryan Stocker Carr Cr.: 20-00894-001

PACTS #: 3519403
Name of Sentencing Judicial Officer: THE HONORABLE MICHAEL J, REAGAN
CHIEF UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF ILLINOIS

Name of Assigned Judicial Officer: © THE HONORABLE RENEE MARIE BUMB
UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/08/2018

Original Offense: Count 1: Conspiracy to Commit Wire Fraud, in violation of 18 USC § 1349, 18 USC
§ 1343, and 18 USC § 2326(1)

Original Sentence: 366 days imprisonment followed by 60 months supervised release

Special Conditions: Restitution, Special Assessment, Financial Disclosure, Prohibition from Engaging in
Technology Sales or Telemarketing, Drug/Alcohol Testing and Treatment

Type of Supervision: Supervised Release Date Supervision Commenced: 08/07/2020
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

 

1 You must reside for a period of 6 months in a community corrections center,
halfway house, or similar residential facility and must observe all the rules of
that facility. You will be eligible for weekend privileges, Subsistence will be
waived.

U.S, Probation Officer Action:

On November 19, 2020, the Court modified the conditions of release for Ryan Stocker Carr to include
placement at the community corrections center for a period of six months fo address noncompliance and to
provide Mr, Carr with a structured residence due to his substance abuse issues.

Though he has had one instance of relapse with cocaine in February 2021, Mr. Carr has regained sobriety,
established a residence at a sober living home, established employment, and participates in substance abuse
treatment. At this time, it appears that enforcing the community corrections placement would undermine
the progress that Mr. Carr has made thus far; therefore, our office is requesting that the condition is
suspended with the understanding that if Mr. Carr becomes noncompliant with his conditions of release
again, the condition can be implemented with the Court’s approval.

 
Case 1:20-cr-00894-RMB Document 8 Filed 04/22/21 Page 3 of 3 PagelD: 40

Prob 12A — page 2
Ryan Stocker Carr

Respectfully submitted,

SUSAN M, SMALLEY, Chief
U.S. Probation Officer

Ohavaceghie Chapman

By: SHAVAUGHN M, CHAPMAN
Senior U.S, Probation Officer

/smc

APPROVED:

Steve Mfpey getiZoet

 

STEVEN ALFREY Date
Supervising U.S. Probation Officer

Please check a box betow to indicate the Court’s direction regarding action to be taken in this case:
uspend the six-month community corrections center condition (as recommended by the Probation
L°” Office)
li Submit a Request for Modifying the Conditions or Term of Supervision
Mt Submit a Request for Warrant or Summons

Pi Other an
Se Ton

LCE OW AA. WA bp A

Ne

   

Signature of Judicial Officer

 
